
	
		I
		111th CONGRESS
		2d Session
		H. R. 4728
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2010
			Ms. Ros-Lehtinen (for
			 herself, Mr. McCotter,
			 Mr. Gallegly,
			 Mr. Royce,
			 Mr. Wilson of South Carolina,
			 Mr. Inglis,
			 Mrs. Myrick, and
			 Mr. Massa) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To authorize assistance to promote counter-extremism
		  efforts in the Balkan region, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Balkan
			 Counter-Extremism and Security Act.
		2.FindingsCongress finds the following:
			(1)The National Commission on Terrorist
			 Attacks Upon the United States, also referred to as the 9/11
			 Commission, found the region of Central and Eastern Europe to be
			 potentially vulnerable to terrorists.
			(2)In 1996, the
			 Central Intelligence Agency issued a report which identified approximately 16
			 Islamic charities in countries of the Balkan region that were connected to
			 Islamist extremist organizations such as al-Qaeda, the Egyptian Jamaah
			 al-Islamiyah, Hamas, and Hezbollah.
			(3)In 1999, the Saudi
			 Joint Relief Committee for the Relief of Kosovo and Chechnya (SJCRKC)
			 reportedly brought to Kosovo almost 400 missionaries of the Wahhabi
			 interpretation of Islam.
			(4)The United States
			 Department of State listed the organization known as the Active Islamic
			 Youth (AIO), as a terrorist organization in 2001, and that organization
			 is reported to be active in Bosnia-Herzegovina and several other European
			 countries.
			(5)The Benevolence
			 International Foundation charity, which in 2002 was listed as a front for
			 terrorist financing by the United States Department of the Treasury, was
			 headquartered in Croatia and highlighted in its documentation that its mission
			 was to provide humanitarian aid and assistance to the Jihad in
			 Bosnia-Herzegovina, and urged people to contribute to your
			 brothers in order to block the Jewish-Crusader assault on Islamic
			 soil.
			(6)In June 2004, the
			 Egyptian Islamic Jihad claimed that it had individuals working for three
			 Islamic charities in Albania, including the al-Haramain Islamic Foundation and
			 the Revival of Islamic Heritage Society.
			(7)The United States
			 Department of State’s 2005 Annual Country Report on Terrorism stated that
			 Bosnia and Herzegovina’s State Border Service did not fully control all border
			 crossing points and that many official border posts were understaffed, and also
			 that the service lacked the funds, resources, and qualified personnel necessary
			 to be effective.
			(8)The International Crisis Group research
			 organization reported on April 8, 2005, that there are believed to be
			 extremists of the Wahhabi interpretation of Islam now residing in the Sandzak
			 region of Serbia.
			(9)In March 2006, a
			 special Bosnian Government investigatory commission known as
			 Oslobodjenje revoked the fraudulent citizenship of over 600
			 naturalized Bosnians who had not met either of the two criteria for Bosnian
			 citizenship: presence in Bosnia or documentation to show a connection to
			 Bosnia.
			(10)The actions taken
			 by the Bosnian investigatory commission included the revocation of a passport
			 that had been issued to Osama bin Laden, leader of the al-Qaeda terrorist
			 organization.
			(11)The United States
			 Department of State’s 2007 Annual Country Report on Terrorism stated that,
			 As a result of weak interagency communication, competing security
			 structures, and political interference in law enforcement, Bosnia is vulnerable
			 to exploitation as a potential staging ground for terrorist operations in
			 Europe..
			(12)In March 2007,
			 Bosnian police found weapons in an apartment occupied by a group that had
			 planned to blow up the British Embassy in Sarajevo.
			(13)On March 19,
			 2007, Serbian police reportedly raided a camp near the town of Novi Pazar in
			 the Sandzak region of Serbia suspected of being used by extremists and
			 discovered weapons, ammunition, and explosives with detonators.
			(14)According to
			 various reports, including those in Shaul Shay’s 2007 book entitled,
			 Terrorism in the Balkans, 75 percent of the drugs smuggled into
			 Europe transit the countries of the Balkan region and profits from drugs
			 trafficked through parts of the region have bankrolled global terrorist groups
			 such as Hezbollah and Islamic Jihad.
			(15)In May 2007, six
			 Kosovar Albanians residing illegally in the United States were arrested and
			 subsequently convicted for plotting to use automatic weapons to kill United
			 States soldiers at the Fort Dix Army Base in New Jersey.
			(16)Several moderate
			 Bosnian Islamic leaders have issued stern warnings to extremist groups in that
			 country. In May 2007, Mustafa Ceric, the leading Islamic cleric in Bosnia,
			 stated in response to demands by some Wahhabi groups that Bosnian Muslims
			 follow their extremist ideology that, The Islamic Community regulations
			 rule here. Those who cannot accept this did not have to come here and don’t
			 need to stay..
			(17)In June 2007, the
			 Albanian newspaper, Shqip, reported that a Wahhabi
			 sect within the Islamic Community in Albania benefitted from monthly
			 salaries paid for dressing and behaving in accordance with
			 Wahhabi fundamentalism.
			(18)In 2007, the
			 North Atlantic Treaty Organization (NATO) Commander in Bosnia, General John
			 Sylvestar, stated, In fact, there are international terrorist
			 organizations which have individuals in Bosnia, including al Qaeda. What we
			 have to determine is whether or not the individuals involved are here for the
			 purpose of planning operations, or are here for something else, being
			 supported, being provided documentation, seeking respite or
			 whatever.
			(19)In August 2007,
			 Mr. Raffi Gregorian, a senior United States diplomat in Bosnia, stated that the
			 al-Qaeda terrorist organization was using Bosnia as a transit point, and
			 utilized supporters among former Islamic fighters who had arrived to fight in
			 the Balkans during the Bosnian war in the 1990s, and later remained under
			 fraudulently obtained citizenship papers.
			(20)In January 2008,
			 former Deputy High Representative and former chief of the United Nations police
			 mission in Bosnia, Mr. Jacques Paul Klein, said, I know that there are
			 al Qaeda cells … in Bosnia ….
			(21)Two insurgents
			 who were killed when they joined in a January 2008 attack on coalition forces
			 in Iraq were found to have carried Bosnian passports.
			(22)In May 2008, the
			 Imam Bekir Halimi of the Former Yugoslav Republic of Macedonia was arrested for
			 facilitating illegal funding by a pro-terrorist organization. Since January
			 2007, Halimi had allegedly been receiving over 4.5 million Euros per year
			 through monthly payments from the Kuwaiti Organization known as the
			 Revival Islamic Heritage Society, which was designated as a
			 front for terrorist financing by both the United States Department of the
			 Treasury and the United Nations in January 2002.
			(23)On January 28,
			 2009, Svetlana Lukic, the B92 radio station host of the popular liberal talk
			 show “Hourglass” which advocates for democratic reforms in Serbia, reported
			 that extremist Serbian ultranationalist groups had hacked into the show’s
			 website, vandalized her car, broken into the radio station and physically
			 attacked the participants on her panels, claiming that the program was
			 anti-Serb.
			(24)On February 28,
			 2009, the Serbian Human and Minority Rights Ministry announced its request that
			 the Serbian Prosecutor’s Office investigate the constitutionality of an
			 extremist group called Obraz that was listed in 2005 by the
			 Serbian Interior Ministry as a clero-fascist organization and had posted on its
			 website a list of perceived enemies, including Zionists, Ustasha, Muslim
			 extremists, and Shiptar terrorists and issued violent rallying calls
			 that Serb enemies will be eradicated and punished.
			(25)The Bosnian
			 government lacks the capacity to adequately monitor individuals awaiting
			 deportation, even while they are in prison, as was demonstrated in the case of
			 Tunisian-born former Islamist fighter Kamel bin Ali (also known as Abu Hamza),
			 who was imprisoned in 2008 for armed robbery and domestic violence, was due to
			 be deported at the end of his sentence because the government had determined
			 that his citizenship was fraudulent and that bin Ali was a threat to
			 national security, was given a good behavior short term
			 holiday from prison and then had failed to return as scheduled on July 31,
			 2009, spurring a country-wide police hunt resulting in his re-arrest in Zenica
			 on August 8, 2009.
			(26)On September 22, 2009, in response to
			 certain ultra-nationalist extremist groups that incited violent attacks at
			 football matches which resulted in the death of one French national and the
			 hospitalization of several others, the Serbian Government announced it would
			 investigate and outlaw extremist organizations, as Serbian President Boris
			 Tadic stated, All extremists, left or right, will be tried before our
			 courts..
			(27)On October 13,
			 2009, Albanian authorities arrested imam Artan Kristo, aka Muhamed Abdullah
			 (who had worked in 2002 for the El-Haramain Foundation which had been listed on
			 the United States Department of State’s Terrorist Watch List for its alleged
			 ties to al-Qaeda) on charges of publically inciting and propagating
			 terrorist acts and for calling for jihad in an online forum.
			(28)It has been
			 reported that the Islamic missionary group Tablighi Jamaat or
			 Group of Preachers, which has been linked to people who have
			 committed terrorist offenses, such as John Walker Lindh, Richard Reid, and
			 Zacarias Moussaoui, has been increasingly active in the Former Yugoslav
			 Republic of Macedonia.
			(29)Extremist
			 movements in the countries of the Balkan region pose a threat to the security
			 of all moderate people in the region who support the ideals of freedom,
			 democracy, tolerance, and the rule of law.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the countries of the Balkan region face
			 challenges presented by the presence of extremist groups;
			(2)vulnerabilities in
			 governance structures and the enforcement of the rule of law in many of the
			 countries of the Balkan region have allowed extremism to take root
			 there;
			(3)the United States,
			 the European Union and its Member States, and the Republic of Turkey should
			 coordinate their efforts to combat extremism in the countries of the Balkan
			 region, with the European Union taking the lead in assisting the countries of
			 the Balkan region to strengthen their law enforcement and border security
			 capabilities; and
			(4)the Secretary of
			 State should seek agreements with the governments of the countries of the
			 Balkan region under which such governments would work in partnership with the
			 United States to strengthen their efforts to combat extremism, terrorism, and
			 illicit activities that may provide financial and operational support to
			 extremism and terrorism movements.
			4.Statement of
			 policyIt shall be the policy
			 of the United States to—
			(1)to continue to
			 provide assistance to the countries of the Balkan region through previously
			 authorized counter-terrorism, counter-drug, border security, and law
			 enforcement assistance programs;
			(2)prohibit travel to
			 the United States by any individuals who incite and recruit people of the
			 Balkan region to engage in violent jihad or to commit acts of terrorism;
			 and
			(3)encourage and
			 support all countries of the Balkan region to—
				(A)ratify and fully implement the commitments
			 included in the United Nations International Convention for the Suppression of
			 the Financing of Terrorism (1999);
				(B)adhere to the
			 United Nations Security Council Resolution 1373 (2005), regarding the
			 prohibition of incitement to commit a terrorist act or acts;
				(C)adhere to the
			 standards contained in the Financial Action Task Force’s (FATF’s) 40
			 Recommendations and 9 Special Recommendations,
			 particularly in the areas of policing donations to charitable fronts for
			 terrorist organizations; and
				(D)ratify and fully implement the Council of
			 Europe’s Warsaw Convention on the Prevention of Terrorism.
				5.Assistance to
			 counter militant extremist activities in the Balkan region
			(a)Assistance
			 authorizedThe President is
			 authorized to provide assistance to countries of the Balkan region to
			 facilitate cooperation between the United States and such countries on
			 counter-extremism and counter-terrorism efforts. Such assistance shall be made
			 available in addition to assistance otherwise provided under chapter 8 of part
			 I and chapter 8 of part II of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2291 et seq. and 2349aa et seq.).
			(b)Purposes of
			 assistanceAssistance under this section shall be provided as an
			 incentive for countries of the Balkan region to more actively cooperate with
			 the United States to achieve the purposes specified in section 572 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2349aa–1).
			(c)Terms and
			 conditionsFunds made available for assistance under this section
			 to countries of the Balkan region shall be provided as follows:
				(1)Tier I
			 countries
					(A)In
			 generalA country that meets the requirements of subparagraph (B)
			 shall be eligible to receive an allocation of funds under this section in an
			 amount equal to 25 percent of the total amount of funds provided to the country
			 in the prior fiscal year under chapter 8 of part I and chapter 8 of part II of
			 the Foreign Assistance Act of 1961. Such a country shall be known as a
			 Tier I country for purposes of this section.
					(B)RequirementsThe
			 requirements of this subparagraph are the following:
						(i)The country, in conjunction with the United
			 States Department of State’s Office of the Coordinator for Counterterrorism,
			 shall conduct a review of its counter-terrorism infrastructure, including a
			 review of—
							(I)the foundation of
			 the country’s laws for the adequate criminalization of incitement to violent
			 extremist acts and terrorist activities;
							(II)anti-radicalization
			 outreach efforts;
							(III)law enforcement
			 training and effectiveness;
							(IV)independent and
			 consistent judicial processes; and
							(V)border
			 security.
							(ii)The
			 country shall sign a Memorandum of Understanding with the United States to
			 establish country-specific counter-terrorism program benchmarks based on
			 recommendations derived from the review required under clause (i).
						(2)Tier II
			 countries
					(A)In
			 generalA country that meets
			 the requirements of subparagraph (B) shall be eligible to receive an allocation
			 of funds under this section in an amount equal to 50 percent of the total
			 amount of funds provided to the country in the prior fiscal year under chapter
			 8 of part I and chapter 8 of part II of the Foreign Assistance Act of 1961.
			 Such a country shall be known as a Tier II country for purposes
			 of this section.
					(B)RequirementsThe
			 requirements of this subparagraph are the following:
						(i)The
			 country shall meet the requirements applicable to a Tier I country under
			 paragraph (1).
						(ii)The country shall be certified by the
			 United States Department of State that it has continued to meet the
			 requirements of the Memorandum of Understanding described in paragraph
			 (1)(B)(ii) and has implemented fully the initial stage of reforms as identified
			 in the Memorandum of Understanding.
						(iii)The country
			 shall be certified by the United States Department of State as fully
			 cooperating with any appropriate war crimes tribunals.
						(3)Tier III
			 countries
					(A)In
			 generalA country that meets the requirements of subparagraph (B)
			 shall be eligible to receive an allocation of funds under this section in an
			 amount equal to 100 percent of the total amount of funds provided to the
			 country in the prior fiscal year under chapter 8 of part I and chapter 8 of
			 part II of the Foreign Assistance Act of 1961. Such a country shall be known as
			 a Tier III country for purposes of this section.
					(B)RequirementsThe requirements of this subparagraph are
			 that the country shall be certified by the United States Department of State
			 that it has implemented fully the final stage of reforms as identified in the
			 Memorandum of Understanding described in paragraph (1)(B)(ii).
					6.Report
			(a)Report
			 requiredNot later than one
			 year after the date of the enactment of this Act, and annually thereafter, the
			 Secretary of State shall submit to the appropriate congressional committees a
			 report on the status of extremist and terrorist organizations and movements in
			 the countries of the Balkan region, and the capacity of countries of the Balkan
			 region to address such extremist and terrorist organizations and
			 movements.
			(b)Matters To be
			 includedThe report required under subsection (a) shall
			 specifically address the following:
				(1)Any trend toward
			 increased extremist influence over the people of the Balkan region, including
			 any indications of a spread of extremist influence over the people of the
			 Balkan region through the financing of religious institutions and the
			 establishment of scholarships to study abroad by countries and organizations
			 outside the Balkan region.
				(2)The capability of
			 countries of the Balkan region to properly secure their borders against arms
			 proliferation, human trafficking, and drug smuggling.
				(3)The capability of
			 the countries of the Balkan region to maintain appropriate controls over
			 citizenship and official documentation for the citizens of such
			 countries.
				(4)A
			 summary of funding amounts and a description of associated programs for United
			 States assistance made available to combat terrorism in each of the countries
			 of the Balkan region.
				(5)A
			 summary of funding amounts and a description of associated programs for
			 assistance provided by the European Union and its Member-States and the
			 Republic of Turkey to the countries of the Balkan region to combat the rise of
			 extremism and improve the capacities of such countries to secure their borders,
			 properly enforce laws, and take other steps to combat financing of extremists
			 and their operations.
				(6)A
			 summary of efforts by the United States, the European Union and its
			 Member-States, and the Republic of Turkey to coordinate their assistance and
			 programs described in paragraphs (4) and (5) toward the objectives of this
			 Act.
				(c)FormThe
			 report required under subsection (a) shall be submitted in unclassified form,
			 but may contain a classified annex if necessary.
			7.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives; and
				(B)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate.
				(2)Countries of the
			 Balkan regionThe term
			 countries of the Balkan region means Albania, Bosnia and
			 Herzegovina, Bulgaria, Croatia, Kosovo, Macedonia (Former Yugoslav Republic of
			 Macedonia), Montenegro, Romania, and Serbia.
			8.Authorization of
			 appropriations
			(a)International
			 narcotics control assistanceThere are authorized to be appropriated
			 such sums as may be necessary for each of the fiscal years 2011 through 2015 to
			 carry out the provisions of chapter 8 of part I of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2291 et seq.) for programs and activities in the countries
			 of the Balkan region in support of the objectives of this Act.
			(b)Antiterrorism
			 assistanceThere are
			 authorized to be appropriated such sums as may be necessary for each of the
			 fiscal years 2011 through 2015 to carry out the provisions of chapter 8 of part
			 II of the Foreign Assistance Act of 1961 (22 U.S.C. 2349aa et seq.) for
			 programs and activities in the countries of the Balkan region in support of the
			 objectives of this Act.
			(c)Assistance To
			 promote counter-Extremism and counter-Terrorism
				(1)In
			 generalThere are authorized
			 to be appropriated such sums as may be necessary for each of the fiscal years
			 2011 through 2015 to carry out the provisions of section 5 of this Act.
				(2)AvailabilityAmounts appropriated pursuant to the
			 authorization of appropriations under paragraph (1) for a fiscal year are
			 authorized to remain available through September 30 of the succeeding fiscal
			 year. Such amounts that are unobligated beginning on October 1 of the
			 succeeding fiscal year are authorized to be made available to carry out the
			 provisions of chapter 8 of part I and chapter 8 of part II of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2291 et seq. and 2349aa et seq.) for programs
			 and activities in the countries of the Balkan region in support of the
			 objectives of this Act.
				9.Temporary
			 increase in fee for certain consular services in countries of the Balkan
			 region
			(a)In
			 generalNotwithstanding any
			 other provision of law, not later than 120 days after the date of the enactment
			 of this Act, the Secretary of State shall increase by $1.00 the fee or
			 surcharge assessed under section 140(a) of the Foreign Relations Authorization
			 Act, Fiscal Years 1994 and 1995 (Public Law 103–236; 8 U.S.C. 1351 note) over
			 the amount of such fee or surcharge as of such date for processing nonimmigrant
			 visas for applicants from countries of the Balkan region.
			(b)Deposit of
			 amountsNotwithstanding section 140(a)(2) of the Foreign
			 Relations Authorization Act, Fiscal Years 1994 and 1995, the additional amount
			 collected pursuant to the fee increase under subsection (a) shall be deposited
			 in the Treasury of the United States.
			(c)Duration of
			 increaseThe fee increase authorized under subsection (a) shall
			 terminate on January 1, 2015.
			
